NUMBER 13-11-00283-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


           IN RE MID-CONTINENT CASUALTY COMPANY

                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                      Before Justices Garza, Vela, and Perkes
                        Memorandum Opinion Per Curiam1

       Relator, Mid-Continent Casualty Company, filed a petition for writ of mandamus

and a motion for emergency relief on May 4, 2011. That same day, the Court granted

the motion for emergency relief and stayed the trial court’s order of April 27, 2011,

requiring the production of discovery, pending further order of this Court, or until the

case is finally decided. See TEX. R. APP. P. 52.10(b). The Court requested that the real




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

                                                  1
parties in interest, Jose E. Garcia and Mary A. Garcia, by and through counsel, file a

response to the petition for writ of mandamus. See id. R. 52.4, 52.8.

       On May 27, 2011, the parties to this original proceeding notified the Court that

they had reached a settlement regarding the underlying litigation. Accordingly, they

jointly requested that we abate this original proceeding for thirty days to allow them to

prepare the final settlement and dismissal paperwork.        The Court granted the motion

and abated this original proceeding. We directed the parties to file an appropriate

motion with the Court requesting consideration of this cause, the dismissal of this

cause, or an extension of time to finalize the settlement.

       On June 29, 2011, relator filed an unopposed motion to dismiss this original

proceeding on grounds that the parties have resolved and settled the underlying

litigation. Relator requests that we dismiss the petition and order the parties to the

proceeding to bear their own costs.

       The Court, having examined and fully considered the unopposed motion to

dismiss, is of the opinion that the motion should be granted in part and denied in part.

Accordingly, the stay previously imposed by this Court is LIFTED. See id. R. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the

case is finally decided.”).   Relator’s motion is DENIED insofar as we do not issue

judgments in conjunction with original proceedings, and accordingly, as a general rule,

do not assess costs in such cases. See id. R. 43.4. Relator’s motion is GRANTED

insofar as we DISMISS this original proceeding without regard to the merits.


                                                 PER CURIAM


Delivered and filed the
12th day of July, 2011.
                                             2